Citation Nr: 1113807	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling on the basis of orthopedic impairment; 
20 percent on the basis of urinary incontinence; noncompensable on the basis of bowel incontinence; and 10 percent disabling on the basis of radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied an increased rating in excess of 40 percent for degenerative disc disease, lumbar spine, L3-4 and L4-5, with right leg numbness.

The Board remanded the claim in August 2009 for additional development.  

In a May 2010 rating decision, the RO granted a separate rating for radiculopathy of the right lower extremity evaluated as 10 percent rating, effective June 2, 2005.  The decision also granted separate ratings for urinary incontinence with a 20 percent disability rating assigned effective January 20, 2010, and service connection for bowel incontinence, with a noncompensable rating assigned effective January 20, 2010.  As Board is required to consider all orthopedic and neurologic manifestations of the low back disability, the Board will consider the propriety of the separate ratings for urinary and bowel incontinence and radiculopathy of the right lower extremity.  

In its May 2010 rating decision, the RO also granted entitlement to a total rating for compensation based on individual unemployability (TDIU), effective January 20, 2010.  The issue of entitlement to TDIU is an element of the Veteran's claims for increased or higher initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the issue of entitlement to TDIU during the appeal period prior to January 20, 2011, remains before the Board.

The issues of entitlement to a higher initial rating for neurologic impairment due to radiculopathy of the right lower extremity as well as whether a separate rating is warranted for radiculopathy of the left lower extremity, and entitlement to TDIU prior to January 20, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the Veteran's thoracolumbar spine is manifested by forward flexion to 35 degrees without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  

2.  The Veteran's urinary incontinence was first reported on VA examination on January 20, 2010; is manifested by incontinence three times per week without urinary leakage requiring the wearing of absorbent materials which must be changed two to four times a day, urinary frequency resulting in a daytime voiding interval of less than one hour, awakening to void five or more times per night, or obstructed voiding resulting in urinary retention requiring catheterization.    

3.  The Veteran's bowel incontinence was first reported on VA examination on January 20, 2010; has been manifested by cough and sneeze incontinence three times per week without constant light or occasionally moderate stool leakage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for orthopedic impairment due to degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2010). 

2.  The criteria for an initial disability rating in excess of 20 percent for urinary incontinence have not been met and a separate rating was not warranted prior to January 20, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7512 (2010).

3.  The criteria for an initial compensable disability rating for bowel incontinence have not been met and a separate rating was not warranted prior to January 20, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7332 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating in a letter issued in January 2006, subsequent to the initial adjudication of the claim.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the October 2006 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

With respect to the issues involving the neurologic impairment due to radiculopathy and urinary and bowel incontinence, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in October 2009 and January 2011 for his increased rating claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Initial and Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are also for consideration in providing initial ratings.  Fenderson v. West, 12 Vet App 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased Rating for Degenerative Disc Disease of the Lumbar Spine

The Veteran submitted a claim for an increased rating in June 2005 based on a worsening of symptomatology.  The relevant focus for adjudicating the Veteran's claim is the period beginning June 2004, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2010).  

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered. As the veteran's claim for an increased rating was received in June 2005, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim.

In this case, the Veteran's degenerative disc disease of the lumbar spine has been evaluated as 40 percent disabling under Diagnostic Code 5243.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2010).

In other words, under these criteria, the Veteran is potentially entitled to an increased evaluation on two bases: unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.

In making these determinations, the Board has considered the findings from the July 2005, October 2009 and January 2010 VA examinations, as well as his reports of outpatient treatment and the Veteran's statements.  A review of the cited evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during the appeal period.  On examinations and during outpatient treatment, the Veteran has demonstrated an ability to move the spine.  

There have also been no periods of doctor-prescribed bedrest (e.g., incapacitating episodes) having a total duration of at least four weeks during the past twelve months resulting from the service-connected spine disability.  

The January 2010 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and that the Veteran had been prescribed bedrest for only four days about seven months ago.  Consequently, there is no basis for an increase for the underlying disability.  Moreover, given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for orthopedic impairment due to service connected degenerative disc disease of the lumbar spine, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Urinary Incontinence  

The Veteran's urinary disorder is rated as 20 percent disabling under Diagnostic Code 7512, for chronic cystitis, including interstitial and all etiologies, infectious and non-infectious.  The regulation directs that disabilities rated under this code should be rated as voiding dysfunctions.  See 38 C.F.R. § 4.115b, Diagnostic Code 7512.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent disability rating and urine leakage requiring the wearing of absorbent materials which must be changed more than four times a day warrants a 60 percent disability rating.  Urinary frequency resulting in daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating.  See 38 C.F.R. § 4.115a.  

During the January 2010 VA examination, the Veteran reported for the first time urinary incontinence, with cough and sneeze incontinence that occurs about three times per week.  He stated that he carried clean clothes with him, wore pads at night and had to change them no more than once.  VA outpatient treatment records were requested for the period through November 2009, and showed treatment through September 2009, but did not contain any findings or reported complaints of incontinence.  Records were subsequently requested for the period through May 2010, but these do not show any findings regarding incontinence prior to the January 20, 2010 examination.

The evidence of record does not demonstrate, and the Veteran has not reported, urinary leakage requiring the wearing of absorbent materials which must be changed two to four times a day, urinary frequency resulting in a daytime voiding interval of less than one hour, awakening to void five or more times per night, or obstructed voiding resulting in urinary retention requiring catheterization.  

Therefore, there is no basis on which to grant an increased rating in excess of 20 percent for urinary incontinence.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Bowel Incontinence

The Veteran's bowel disorder is rated as noncompensable under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus.  Under this code, a noncompensable rating is warranted where it is healed or slight, without leakage.  A 10 percent rating requires constant slight, or occasional moderate leakage.  A 30 percent rating requires occasional involuntary bowel movements necessitating wearing a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.   

During the January 2010 VA examination, the Veteran reported for the first time bowel incontinence, with cough and sneeze incontinence that occurs about three times per week.  He stated that he carried clean clothes with him, wore pads at night and had to change them no more than once.  The examiner found positive anal wink and normal anal sphincter tone.  The Veteran stated that he had no stool leakage.  

The evidence of record does not demonstrate, and at no time has the Veteran reported, constant slight or occasional moderate stool.  The VA treatment records contain no finding of bowel incontinence prior to January 20, 2010, and earlier examination reports contain findings that there was no bowel or bladder incontinence.  

Therefore, there is no basis on which to grant a compensable rating for bowel incontinence.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's degenerative disc disease of the lumbar spine and urinary and bowel incontinence manifested by symptoms such pain, limitation of motion, urinary leakage and bowel incontinence without stool leakage.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


ORDER

An increased rating in excess of 40 percent for orthopedic impairment due to degenerative disc disease of the lumbar spine is denied.  

A higher initial rating in excess of 20 percent for urinary incontinence is denied.    

An initial compensable rating for bowel incontinence is denied.    


REMAND

In the August 2009 remand, the Board sought a VA examination be conducted to determine, in part, the severity of any neurologic impairment related to service connected degenerative disc disease of the lumbar spine.  The examiner was specifically requested to specify the nerves affected by the back disability and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.  

The Veteran was provided a VA examination in October 2009 and January 2010.  The January 2010examiner noted positive bilateral straight leg raising, decreased motor strength on the right, one centimeter atrophy of the left leg versus the right, and decreased sensation in the left leg versus the right.  The Veteran's right leg disability is rated on the basis of impairment of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  The examination report did not contain all the findings needed to rate this disability under that code.  For instance it was not reported whether flexion of the knee was weakened, the foot dangled or dropped, or movement of muscles below the knee was possible.

The requested opinions regarding the severity of the neurologic impairment associated with service connected degenerative disc disease of the lumbar spine was also not provided.  As the Board's August 2009 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the January 2010 VA examination also indicated neurologic impairment of the left leg; but the examination report did not contain sufficient findings to rate this disability.  

As noted above, the issue of entitlement to a TDIU prior to January 20, 2011, remains pending.  The issue of entitlement to service connection for a psychiatric disability is inextricably intertwined with the TDIU issue and must be adjudicated prior to the Board's further consideration of the TDIU issue.  There is evidence of unemployability prior to that date, including a 2006 opinion from a VA physician's assistant.

Prior to January 20, 2011, the Veteran did not meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a) (2010).  TDIU is; however, possible even where the percentage requirements are not met.  38 C.F.R. § 4.16(b) (2010).  The Board is precluded from considering entitlement to TDIU under § 4.16(b) in the first instance.  Instead it is required to remand the issue so that it can be referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the extent and severity of any neurologic disability associated with the service connected degenerative disc disease of the lumbar spine.  The examiner should review the claims folder and indicate that such a review was completed.  Any indicated testing should be conducted.

The examiner should report all neurologic impairment resulting from the service connected degenerative disc disease of the lumbar spine.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  

In terms of sciatic nerve impairment, the examiner should also stated whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  

The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service connected back disability, the examiner should so report.  The rationale for all opinions expressed should also be provided.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  Adjudicate the issue of entitlement to service connection for a psychiatric disability, claimed as secondary to the service connected back disability.

4.  If the Veteran does not meet the percentage requirements for TDIU prior to January 20, 2010, this issues should be referred to VA's Director of C&P for review in accordance with the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


